Case: 3:19-cr-O0096-TMR Doc #: 7 Filed: 05/28/19 Page: 1 of 13 PAGEID #: 31

UNITED STATES DISTRICT COMRTKAY oo py,

G Ae

FOR THE SOUTHERN DISTRICT OF OHIO” ~ '!) 4°29
WESTERN DIVISION AT DAYTON |

nF,

o 9 S or fh Om bes ee

UNITED STATES OF AMERICA, ; No. aid oe OP yy gol saen

Plaintiff, : INDICTMENT

v. 18 U.S.C. § 1341

ie wee. dea WALTER H. RICE

1. STEVE R. RAUCH 18 U.S.C. § 2
2. JOYCE S. CAMERON
3. JAMES CAMERON

Defendants.

The Grand Jury charges:

COUNT

 

[18 U.S.C. § 1349]
Diy INTRODUCTION

At all times relevant to this Indictment:

1. Defendant STEVE R. RAUCH owned, operated, and served
as the president of a series of companies - including Steve
Rauch Inc., Rauch Trucking, and SRI Inc. - that performed

demolition, trucking and landfill work in southern Ohio,
including the City of Dayton. According to the publicly
available website for these entities, Steve Rauch Inc. “began

operations in 1974, incorporated in 1976, and has been operating

Page 1 of 13
Case: 3:19-cr-O0096-TMR Doc #: 7 Filed: 05/28/19 Page: 2 of 13 PAGEID #: 32

as a demolition, excavation, and trucking contractor in Ohio for
just over forty (40) years.” Through Steve Rauch Inc.,
defendant STEVE R. RAUCH obtained hundreds of thousands of
dollars in contracts for demolition services with multiple
government entities -- including the City of Dayton.

2s Defendant JOYCE S. CAMERON owned, operated, and served
as the president of Green Star Trucking, Incorporated
(hereinafter “Green Star”). Managing this company from a
residence in Trotwood, Ohio, defendant JOYCE S. CAMERON promoted
and self-described Green Star as a business engaged in the
hauling of construction materials and demolition debris.
Defendant JOYCE S. CAMERON caused Green Star to obtain various
certifications as a Disadvantaged Business (a term defined
below), including, but not limited to, as a Minority Business
Enterprise (“MBE”).

Bi Defendant JAMES CAMERON was the husband of defendant
JOYCE S. CAMERON and worked for Green Star. Although defendant
JAMES CAMERON often represented Green Star at various job sites,
defendant JAMES CAMERON served under the direction of defendant
JOYCE S. CAMERON.

4, The City of Dayton was a local political subdivision

of the State of Ohio that received annually millions of dollars

Page 2 of 13
Case: 3:19-cr-O0096-TMR Doc #: 7 Filed: 05/28/19 Page: 3 of 13 PAGEID #: 33

in funding from the United States and its agencies, including
the Department of Housing and Urban Development (“HUD”). The
City of Dayton often used this federal money as well as its own
tax dollars to award and pay for various local projects,
including the demolition of commercial and residential
properties within the city limits.

De Federal, state, and local government entities
administered several programs aimed at providing assistance to,
and increasing the competitiveness of, certain small businesses
owned or controlled by socially or economically disadvantaged
individuals (hereinafter “Disadvantaged Businesses”). (As noted
above, defendant JOYCE S. CAMERON’S company, Green Star, was a
Disadvantaged Business.) These programs helped Disadvantaged
Businesses obtain certain federal, state or local certifications
that allowed these enterprises to bid on, or otherwise
participate in the performance of, certain government contracts.
These certifications included, but were not limited to: MBE,
Small Business Enterprises (“SBE”), Women Business Enterprises
(“WBE”), Disadvantaged Business Enterprises (“DBE”); and
Encouraging Diversity, Growth, and Equity (“EDGE”).

6. When awarding contracts, government entities --

including the City of Dayton -- often established goals or

Page 3 of 13
Case: 3:19-cr-O0096-TMR Doc #: 7 Filed: 05/28/19 Page: 4 of 13 PAGEID #: 34

requirements that a qualified and certified Disadvantaged
Business perform some specified portion or percentage of bona
fide, actual work on the local projects (hereinafter “the
Disadvantaged Business Participation Percentage” or “DBPP”). To
obtain a contract from a government in these circumstances, a
non-disadvantaged business agreed to subcontract a portion of
the project - namely, the DBPP - to a qualified and certified
Disadvantaged Business. In doing so, the non-disadvantaged
business represented that the Disadvantaged Business would
actually work on, and complete, the DBPP. To ensure that a non-
disadvantaged business had actually retained a Disadvantaged
Business to perform and complete the DBPP, government entities
required both the non-disadvantaged business and the
Disadvantaged Business to submit various valid, correct, and
truthful information as well as documentation reflecting, among
other things, bona fide work actually performed towards the
DBPP.

Ts In an effort to evade illegally these Disadvantaged
Business goals or requirements, some individuals engaged in
various forms of fraud on the contracting government entity.
Most notably, some non-disadvantaged businesses falsely

satisfied the DBPP of a government contract. Rather than using

Page 4 of 13
Case: 3:19-cr-O0096-TMR Doc #: 7 Filed: 05/28/19 Page: 5 of 13 PAGEID #: 35

a certified and qualified Disadvantaged Business to perform the
DBPP as represented, the non-disadvantaged business performed
all or a substantial portion of this work itself. The non-
disadvantaged business nevertheless falsely certified to the
government entity that a Disadvantaged Business performed
actual, bona fide work consistent with the DBPP.

8s To provide legitimacy to this false claim, the non-
disadvantaged business often obtained the assistance of an
actual Disadvantaged Business to perpetrate the fraud. The
Disadvantaged Business either allowed its name to be submitted
on the paperwork to the government even though it performed no
work on the project or work substantially below that contained
in the DBPP. In return for permitting the fraudulent use of its
name on the paperwork, the Disadvantaged Business received a
small payment from the non-disadvantaged business even though it
performed no or little bona fide work on the DBPP. The
Disadvantaged Business frequently provided additional false
paperwork for submission to the government entity, including,
but not limited to, false and inflated documentation, invoices,
time cards or other fraudulent paperwork intentionally

misrepresenting work performed towards the DBPP.

Page 5 of 13
Case: 3:19-cr-O0096-TMR Doc #: 7 Filed: 05/28/19 Page: 6 of 13 PAGEID #: 36

Il. THE CONSPIRACY AND ITS OBJECT

Bi. Between an exact beginning date unknown, but at least
by in or around 2012, and continuing through in or around August
2014, in the Southern District of Ohio, defendants STEVE R.
RAUCH, JOYCE S. CAMERON, JAMES CAMERON, and others known to the
Grand Jury, acting with intent to defraud, knowingly and
intentionally conspired to devise, execute, and participate in a
scheme to defraud government entities such as the City of Dayton
(hereinafter “Government Entities”), and to obtain money and
property owned by and under the custody and control of
Government Entities, by means of materially false and fraudulent
pretenses, representations, and promises, and the non-disclosure
and concealment of material facts, and for the purpose of
carrying out and executing such scheme or artifice, caused items
to be deposited and to be sent and delivered by the United
States Postal Service as well as private and commercial
interstate carriers, in violation of Title 18, United States

Code, Section 1341, the federal mail fraud statute.

Page 6 of 13
Case: 3:19-cr-O0096-TMR Doc #: 7 Filed: 05/28/19 Page: 7 of 13 PAGEID #: 37

II. THE MANNER AND MEANS OF THE CONSPIRACY

10. Defendants STEVE R. RAUCH, JOYCE S. CAMERON, JAMES
CAMERON, and others known to the Grand Jury intended to

accomplish the objects of the conspiracy as follows:

a. With the assistance of defendants JOYCE S.
CAMERON and JAMES CAMERON, defendant STEVE R. RAUCH fraudulently
convinced Government Entities not only to award, but also to pay
out on, hundreds of thousands of dollars in demolition
contracts. In doing so, defendants STEVE R. RAUCH, JOYCE S.
CAMERON, and JAMES CAMERON falsely and intentionally
misrepresented to Government Entities the work that Green Star
either intended to perform or actually performed consistent with
the DBPP contained in a particular contract. For instance,
defendants STEVE R. RAUCH, JOYCE S. CAMERON, and JAMES CAMERON
fraudulently claimed that Green Star performed work using its
trucks to haul significant amounts of debris from demolition
Sites. STEVE R. RAUCH, JOYCE S. CAMERON, and JAMES CAMERON
intended to mislead the Government Entities to fraudulently
obtain government money used to fund these contracts containing

a DBPP component.

b. While defendants STEVE R. RAUCH, JOYCE S.

CAMERON, and JAMES CAMERON falsely misrepresented to the

Page 7 of 13
Case: 3:19-cr-O0096-TMR Doc #: 7 Filed: 05/28/19 Page: 8 of 13 PAGEID #: 38

Government Entities the work that Green Star performed
consistent with the DBPP contained in a contract, defendant
STEVE R. RAUCH, in fact, caused his company, Steve Rauch Inc.,
to complete all or a substantial portion of the DBPP.

The To deceive the Government Entities concerning the
company actually performing the DBPP, defendants STEVE R. RAUCH,
JOYCE S. CAMERON, and JAMES CAMERON engaged in a pattern of
activity to conceal their misconduct. For instance, defendant
STEVE R. RAUCH caused to be prepared for submission to the
Government Entities false paperwork that intentionally
misrepresented work that Green Star allegedly had performed
consistent with the DBPP contained in a contract. To provide an
air of legitimacy to this false documentation, defendant JOYCE
S. CAMERON (or defendant JAMES CAMERON acting on her behalf)
Signed this paperwork, fraudulently certifying that Green Star
had performed all of the work consistent with the DBPP contained
in a contract. In preparing, signing, and ultimately causing
this paperwork to be mailed to Government Entities, defendants
STEVE R. RAUCH, JOYCE S$. CAMERON, and JAMES CAMERON knew that
its representations concerning the DBPP that Green Star
allegedly had performed were false. For instance, during June

2014 and August 2014, defendants STEVE R. RAUCH, JOYCE §S.

Page 8 of 13
Case: 3:19-cr-O0096-TMR Doc #: 7 Filed: 05/28/19 Page: 9 of 13 PAGEID #: 39

CAMERON, and JAMES CAMERON caused such fraudulent paperwork to
be submitted to the Government Entities. Additionally, to
create the false appearance that Green Star was actually
performing work at a demolition site, defendant STEVE R. RAUCH
or a subordinate working at his direction encouraged defendant
JAMES CAMERON to visit and remain present at the work location.
While there, defendant JAMES CAMERON performed de minimis or no
work on behalf of Green Star hauling debris from a demolition
site.

d. In exchange for using Green Stars name on the
fraudulent paperwork described above, defendant STEVE R. RAUCH
agreed to pay, and actually paid, defendants JOYCE S. CAMERON
and JAMES CAMERON a fee -- usually consisting of either several
thousand dollars or credits against debts defendants JOYCE S.
CAMERON and JAMES CAMERON owed to defendant STEVE R. RAUCH.
Defendants STEVE R. RAUCH, JOYCE S. CAMERON, and JAMES CAMERON
intentionally failed to disclose this arrangement to the
Government Entities, and in fact, took affirmative steps to
conceal it. For instance, when submitting paperwork to the

Government Entities, defendants STEVE R. RAUCH, JOYCE §S.

Page 9 of 13
Case: 3:19-cr-O00096-TMR Doc #: 7 Filed: 05/28/19 Page: 10 of 13 PAGEID #: 40

CAMERON, and JAMES CAMERON fraudulently asserted that Steve
Rauch Inc. had paid in full Green Star for allegedly completing
the DBPP.

é. To further execute the scheme, defendants STEVE
R. RAUCH, JOYCE S. CAMERON, and JAMES CAMERON and others known
to the Grand Jury knowingly concealed and failed to disclose to
the Government Entities the true facts about their fraudulent
conduct and their disadvantage business scheme. The facts
concealed and not disclosed were material in that, had the
Government Entities known the true facts concerning the
fraudulent conduct and the disadvantaged business scheme of
defendants STEVE R. RAUCH, JOYCE S. CAMERON, and JAMES CAMERON,
the Government Entities would not have issued funds to
defendants STEVE R. RAUCH, JOYCE S. CAMERON, and JAMES CAMERON.

£.. As a result of their actions and by devising,
executing, and participating in the disadvantage business
scheme, defendants STEVE R. RAUCH, JOYCE S. CAMERON, and JAMES
CAMERON caused the Government Entities to lose hundreds of
thousands of dollars.

All in violation of Title 18, United States Code, Section

1349.

Page 10 of 13
Case: 3:19-cr-O00096-TMR Doc #: 7 Filed: 05/28/19 Page: 11 of 13 PAGEID #: 41

COUNTS TWO THROUGH SEVEN

 

[18 U.S.C. § 1341]

Ls INTRODUCTION

11. The allegations contained in Paragraphs 1 through 8 of
the Indictment are realleged and incorporated by reference as
though set forth in full.
II. THE SCHEME TO DEFRAUD AND ITS EXECUTION

12. Between an exact beginning date unknown, but at least
by in or around 2012, and continuing through in or around August
2014, in the Southern District of Ohio, defendants STEVE R.
RAUCH, JOYCE S. CAMERON, JAMES CAMERON, and others known to the
Grand Jury, aiding and abetting each other, knowingly and with
the intent to defraud, devised, executed, and participated ina
scheme to defraud Government Entities and to obtain money and
property owned by and under the custody and control of
Government Entities, by means of materially false and fraudulent
pretenses, representations, and promises, and the non-disclosure
and concealment of material facts through a fraudulent
investment scheme.

13. The scheme was designed to operate and did operate as
described above in paragraphs 10(a) through 10(f) of this

Indictment.

Page 11 of 13
Case: 3:19-cr-O0096-TMR Doc #: 7 Filed: 05/28/19 Page: 12 of 13 PAGEID #: 42

III. THE MAILINGS

14. On or about the dates listed below, in the Southern
District of Ohio, defendants STEVE R. RAUCH, JOYCE S. CAMERON,
JAMES CAMERON, and others known to the Grand Jury, aiding and
abetting each other, for the purpose of carrying out the above-
described scheme to defraud, caused the items described below to
be deposited and to be sent and delivered by the United States

Postal Service as well as private and commercial interstate

 

 

 

 

 

 

 

 

 

 

carriers:
COUNT DATE MAIL MATTER

TWO 6/3/2014 Subcontractor agreement and payment form
signed by defendant JOYCE S. CAMERON from
Steve Rauch, Inc. to the City of Dayton

THREE 6/11/2014 | Letter from the City of Dayton to
defendant STEVE R. RAUCH

FOUR 6/13/2014 | Check from the City of Dayton to Steve
Rauch, Inc.

FIVE 6/16/2014 | Statement and acknowledgment form in the
name of Steve R. Rauch, Inc. and Green
Star from Steve R. Rauch, Inc. to the City
of Dayton

SIX 8/7/2014 Final affidavit of compliance in the name
of JOYCE §S. CAMERON sent from Steve R.
Rauch, Inc. to the City of Dayton

 

 

 

Page 12 of 13
Case: 3:19-cr-O00096-TMR Doc #: 7 Filed: 05/28/19 Page: 13 of 13 PAGEID #: 43

 

COUNT DATE MATL MATTER

 

 

 

SEVEN 8/7/2014 Final waiver of lien in the name of JOYCE

S. CAMERON sent from Steve R. Rauch,
to the City of Dayton

 

Inc.

 

 

 

 

In violation of Title 18, United States Code, Sections 1341

and 2.

A TRUE BILL

Foreperéon

BENJAMIN C. GLASSMAN
United States Attorney

BRENT G. TABACCHI
Assistant United States Attorney

Page 13 of 13
